Citation Nr: 1549991	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  07-20 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for upper back strain (also claimed as a neck condition).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service in the U.S. Marine Corps from February 2000 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted the Veteran's claim of service connection for upper back strain (also claimed as a neck condition), assigning a noncompensable disability rating effective May 18, 2005 (the day after the date of the Veteran's separation from active service).  In April 2007, the Veteran notified VA that she had moved to the jurisdiction of the RO in Detroit, Michigan.  That facility retains jurisdiction over this appeal.  The Veteran's claim was remanded for additional development by the Board in April 2011, July 2013, and November 2013.

In an August 2014 decision, the Board denied the Veteran's claim for a compensable disability rating for an upper back strain.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In July 2015, the Court granted a Joint Motion for Remand (JMR) and vacated and remanded the claim to the Board for action consistent with the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges she is entitled to a compensable disability rating for her service-connected upper back strain. 

The Veteran was afforded VA examinations in August 2005 and May 2011.  The Court found that both VA examinations were inadequate for evaluation purposes.  The Court found that while both examiners reported that the Veteran experienced flare-ups of pain that caused functional loss, the examiners did not indicate to what extent functional loss was attributable to pain or give reasons why an opinion could not be given.

The Court also found that the Board did not consider the applicability of 38 C.F.R. § 4.59, regarding compensation for painful motion, and in doing so, failed to provide an adequate statement of reasons or bases for its findings and conclusion.

Therefore, a remand is warranted in order for VA to provide a new examination regarding the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of her upper back strain.  The examiner should describe the nature and severity of the Veteran's upper back strain, including the degree to which functional loss is attributable to pain during flare-ups.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




